Title: Enclosure: Nathaniel Falconer to Thomas Mifflin, 6 July 1793
From: Falconer, Nathaniel
To: Mifflin, Thomas


EnclosureNathaniel Falconer to Thomas Mifflin

Sir
Wardens Office Philadelphia 6th. July 1793

In obedience to your Excellencys Letter of the 5th. Instant; I beg Leave to make the following report on the Little Brig Sarah.
From the Best Information I can obtain; When She Sailed from this Port she had four Iron Cannon Mounted, and a number of wooden; and She returned into this port a Prize to the Frigat L’Ambuscaid in the Same Situation.
Her present Situation, as to Military Equipment is 14 Iron Cannon and Six Swivels now mounted. The Crew is to consist (including Officers, Men and Boys) of One Hundred and Twenty but there is at present very few of her Crew on Board; The officer on Board says he does not Know of any American having entered. There seem’s to be plenty of French Sailors about the wharves.
The Captains Uniform is Blue turned up with read.
This is the Best Information I can obtain at Present. I am your Excellencyes
Most obedt. Humble Servant

Nathl Falconer Master warden of the port

